DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 4/12/2021 have been received and entered into the case. Claims 5, 8, 20 and 21 have been canceled, claim 22 has been added. Claims 1-4, 6, 7, 9-19, and 22 are currently pending, claims 10, 11, 13, 17 and 18 have been withdrawn, and claims 1-4, 6, 7, 9, 12, 14-16, 19, and 22 have been considered on the merits, insofar as they read on the elected species of staining the bacteria being assessed and an antibiotic which inhibits peptidoglycan synthesis. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, 9, 12, 14-16, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1b and 3, the recitations of “minimum inhibitory concentration breakpoints” (claim 1b) and “minimum inhibitory concentration breakpoint” (claim 3 line 2-3) are indefinite. First, the term “breakpoints” / “breakpoint” has been used in a variety of ways in the literature 
Claim 1b, the recitation of “wherein at least one of the doses of cell wall synthesis inhibiting antibiotic is correlated to a minimum inhibitory concentration breakpoint for susceptible bacteria that results in cell enlargement or an increase in cell size in strains of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 7, 9, 12, 14-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pogliano et al (WO 2012/021802 A2; 2/16/2012) in view of Chung et al (Anal. Chem. 2012;84:3347-3354.) and Garcia et al (CA 2 842 865; 1/31/2013).
The instant claims recite a method of rapidly evaluating the susceptibility of an isolated strain of bacteria to a cell wall synthesis inhibiting antibiotic comprising: a) culturing an isolated strain of a gram-negative bacteria in a liquid broth or on an agar media, the gram-negative bacteria coming from a patient; b) preparing at least two doses of a cell wall synthesis inhibiting antibiotic correlated to, and different from, minimum inhibitory concentration breakpoints for susceptible, intermediate, or resistant classifications of antibiotic resistance for the isolated strain of gram-negative bacteria to the cell wall synthesis inhibiting antibiotic, wherein at least one of the doses of cell wall synthesis inhibiting antibiotic is correlated to a minimum inhibitory concentration breakpoint for susceptible bacteria that results in cell enlargement or an increase in cell size in strains of the gram-negative bacteria that are susceptible to the cell wall synthesis inhibiting antibiotic but not in strains of bacteria with intermediate susceptibility or that are resistant to the cell wall synthesis inhibiting antibiotic; c) combining the at least two doses of cell wall synthesis inhibiting antibiotic with bacteria from the cultured bacteria; d) incubating the cultured bacteria and the at least two doses of cell wall synthesis inhibiting antibiotic; and e) detecting whether the bacteria incubated with each dose of cell wall synthesis inhibiting antibiotic results in cell enlargement or an increase in cell size in strains of the gram-negative bacteria that are susceptible to the cell wall synthesis inhibiting antibiotic demonstrates an increase in the cell lengths or cells sizes.

Pogliano teaches a method of rapidly determining the antibiotic susceptibility of particular strains of bacteria (Abstract, Claim 18) including gram negative bacteria (para 0005, 0077), comprising: a) culturing an isolated strain of a gram negative bacteria (a liquid broth) (para 0074, 0090); b)-c) combining various concentrations (at least two doses) of cell wall synthesis inhibiting antibiotics with the cultured bacteria (preparing at least two doses of a cell wall synthesis inhibiting antibiotic) (para 0088-0090); d) incubating the cultured bacteria and the various concentrations (the at least two doses) of said antibiotics (para 0090); e) determining relative cell lengths or cell sizes of said bacteria incubated with each of the concentrations (the at least two doses) of said antibiotic / detecting the effect of said antibiotic on at least one cytological characteristic including cell length and cell size of the bacteria (para 0091, 0093, Fig. 2); and f) classifying the antibiotic susceptibility of the isolated strain based on at least one cytological characteristic such as cell size (para 0005, Claim 18). The step of combining the antibiotic with the cultured bacteria is carried out at a concentration of antibiotic that is lower 

Although Pogliano does not explicitly teach the method wherein at least one of the doses of the antibiotic is correlated to a minimum inhibitory concentration breakpoint for susceptible bacteria that results in cell enlargement or an increase in cell size in strains of the bacteria that are susceptible to the antibiotic but not in strains of bacteria with intermediate susceptibility or that are resistant to the antibiotic (claims 1b, 1e and 3), wherein the minimum concentration of the antibiotic that results in cell enlargement or an increase in cell size is lower than MIC of the bacteria to the antibiotic (claim 4), and wherein the concentrations for each of the at least two doses of the antibiotic are correlated by a dose-response determination of the presence or not of cell enlargement or increase of cell size of multiple strains of the bacteria, and the multiple strains demonstrate a range of predetermined antibiotic resistances (claim 6).
However, Pogliano does teach a method of determining the antibiotic susceptibility of particular strains of bacteria, comprising culturing gram negative bacteria with various concentrations of cell wall synthesis inhibiting antibiotics, and detecting the effect of the antibiotics on at least one cytological characteristic including cell length and cell size of the bacteria (Fig. 2, for example). Chung teaches a method of determining the antibiotic susceptibility of particular strains of bacteria (p.3348 col left – para 3), comprising culturing 

The references cited above do not teach the method wherein the gram negative bacteria is coming from a patient (claim 1a), an exponentially growing bacteria culture is established (claim 2), and the isolated bacteria produces an infectious disease in the patient (claim 15).
However, Pogliano does teach the method wherein bacteria from patient samples can be isolated for cytological testing (para 0074). Garcia teaches a method for evaluating bacterial cell wall integrity (Title), comprising isolating bacteria causing a bacterial disease from a sample originating from an individual suffering the bacterial disease (p.8 line 11-15), and establishing an exponentially growing bacteria culture (p.9 line 18-24). Antibiotics acting on the bacterial wall, specifically cell wall synthesis inhibiting antibiotics, are a very large group and are most commonly used in anti-infective therapy (p.5 line 31-34). It is of great interest to have rapid antibiogram systems for such antibiotics (p.6 line 1-2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to isolate bacteria that is responsible for producing an infectious disease in a patient as well as to establish an exponentially growing bacteria culture, since Garcia discloses that a rapid antibiotic treatment is important for patients in critical condition in ICU (p.5 line 26-27), and that the establishment of an exponentially growing 

Response to Arguments
Applicant argues that the general description in addition to the examples in the instant specification explicitly provide clear and definite boundaries of the claimed invention.
These arguments are not found persuasive because the term “breakpoints” has been used in a variety of ways in the literature, the processes by which breakpoints are determined can vary widely between susceptibility testing methods and breakpoints developed by various organizations may differ, and breakpoints get reevaluated and updated periodically. The instant specification does not address these issues to provide clear and definite boundaries of the claimed invention. Applicant may rephrase the term “breakpoints” or simply delete the phrase “breakpoints” in order to overcome 112b rejections.

Applicant argues that the cited references fail to disclose preparing two or more dosages of a cell wall synthesis inhibiting antibiotic “correlated to and different from” known minimum inhibitory breakpoints of susceptible, intermediate, and resistant classifications of antibiotic resistance. A declaration is submitted on 4/12/2021 for consideration.
Regarding arguments of the cited references “fail to disclose preparing two or more dosages of a cell wall synthesis inhibiting antibiotic “correlated to and different from” known minimum inhibitory breakpoints of susceptible, intermediate, and resistant classifications of 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651